ON MOTION ROE REHEARING.
Bell, J.
The plaintiff in error urges in the motion for a rehearing that the service of the bill of exceptions was actually made on December 10th, and that the date of October 10th appearing in the entry of the constable was erroneously inserted by inadvertence. It is alleged further in the motion that the plaintiff in error is prepared to show to the satisfaction of the court that service of the bill of exceptions was made personally and in time by the attorney for the plaintiff in error upon the attorney for the defendant in error.
Even if the alleged error in the date could be corrected, the bill of exceptions should still be dismissed, for the reason that the want of an affidavit to the service by the constable would of itself be fatal, and it is too late now to cure that defect or to supply an affidavit that the service was perfected by the attorney for the plaintiff in error upon the attorney for the defendant in error. Brantley v. McArthur, 132 Ga. 459 (64 S. E. 326).

Rehearing denied.


Jenhins, P. J., and Stephens, J., concur.